21Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
FINAL ACTION
This action is in response to amendment filed on 10/5/2021. Claims 1 and 6 are amended. Claim 8 is new. Claims 1-8 are pending.
Response to Arguments – 
Examiner Remarks - 35 USC § 103  
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Publication No. 2010/0100268 and Zhang hereinafter) in view of Lynam et al. (US Patent Publication No. 2012/0062743 and Lynam hereinafter).

As to claim 1, Zhang teaches a vehicle communicating with an internal or external server, 
the vehicle comprising: a sensor mounted on the vehicle (i.e., …Zhang teaches fig.1 a vehicle with sensors); 
and a processor configured to act as: a sensor information acquisition unit adapted to acquire sensor information from the sensor (i.e., …teaches in par. 36 the following: “the camera 110 uses a charge coupled device (CCD) sensor to generate images indicating a field-of-view”); 
a traffic information reception unit adapted to receive traffic information through wireless communication (i.e., …teaches in par. 0107 the following: “Vehicle to infrastructure (V2I) communications can be utilized to communicate a content of a street sign or a traffic light to passing vehicles, and other onboard devices such as a radar system can be utilized to localize the traffic commands, for example to an intersection or a sign post location.”.), 
the traffic information being information transmitted from circumjacent objects (i.e., …teaches in par. 0107 the following: “Vehicle to infrastructure (V2I) communications can be utilized to communicate a content of a street sign or a traffic light to passing vehicles, and other onboard devices such as a radar system can be utilized to localize the traffic commands, for example to an intersection or a sign post location.”.); 
wherein the traffic information is information that describes a road condition around the vehicle and is sent from an outside of the vehicle (i.e., …teaches in par. 0057 the following: “input from a camera is analyzed”. teaches in par. 0064 the following: “FIG. 12 shows an exemplary current image (k) captured subsequent to the image depicted in FIG. 11. The exemplary current image (k) 530 represents an image captured sequentially to the image depicted in FIG. 11, wherein the perspective of the viewer has progressed slightly along the viewed road between the images), 


Zhang does not expressly teach:
and a verification unit adapted to verify whether the sensor information and the traffic information are inconsistent with each other, 
the sensor information and the traffic information are determined to be inconsistent with each other when the road condition indicated by the traffic information and a road condition derived from the sensor information do not match, 
when the received traffic information and the acquired sensor information do not match, the traffic information is considered to be invalid information,
 and when the acquired sensor information is determined to be inconsistent with the received traffic information.
In this instance the examiner notes the teachings of prior art reference Lynam. 
With regards to applicant’s claim limitation element of, “and a verification unit adapted to verify whether the sensor information and the traffic information are inconsistent with each other”, Lynam 
With regards to applicant’s claim limitation element of, “the sensor information and the traffic information are determined to be inconsistent with each other when the road condition indicated by the traffic information and a road condition derived from the sensor information do not match”, Lynam teaches in par. 0061 the following: “The system may have defined rules to handle inconsistent information between map data and video image data, and may have a defined interface to the ACC to allow the ACC to receive target speed from or responsive to the video camera”.
With regards to applicant’s claim limitation element of, “when the received traffic information and the acquired sensor information do not match, the traffic information is considered to be invalid information”, Lynam teaches in par. 0061 the following: “The system may have defined rules to handle inconsistent information between map data and video image data, and may have a defined interface to the ACC to allow the ACC to receive target speed from or responsive to the video camera”.
With regards to applicant’s claim limitation element of, “and when the acquired sensor information is determined to be inconsistent with the received traffic information”, Lynam teaches in par. 0061 the following: “The system may have defined rules to handle inconsistent information between map data and video image data…”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Lynam by including the feature of data inconsistency detection. Utilizing data inconsistency detection as taught by Lynam above allows a system to provide comprehensive communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Zhang's system will obtain the capability to provide enhanced vehicle navigation. 
 

As to claim 2, the system of Zhang and Lynam as applied to claim 1 above teaches vehicle to vehicle communication, specifically Zhang teaches a according to claim 1, wherein the processor further acts as a notification unit adapted to transmit signature information indicating a characteristic of the traffic information determined by the verification unit to be inconsistent with the sensor information, to one of a circumjacent vehicle of the circumjacent vehicles and a server (teaches in par. 107 the following: “Vehicle to vehicle (V2V) communications can be utilized to communicate data between vehicles, for example, with one vehicle utilizing a camera system communicating information about an intersection to following vehicles approaching the intersection. In another example, vehicles stopped at a stop sign at an intersection can utilize V2V communications to negotiate an order for the vehicles to proceed through their stop signs, with the clear path of each vehicle reflecting the negotiation. In one embodiment, an intersection can be determined to be not a clear path until the negotiation is made for the vehicle to proceed. S”).

As to claim 3, the system of Zhang and Lynam as applied to claim 2 above teaches vehicle to vehicle communication, specifically Zhang does not expressly teach a vehicle according to claim 2, further comprising: a storage unit adapted to store the signature information received from another vehicle or the server, wherein the vehicle does not rely on the traffic information consistent with the received signature information.
In this instance the examiner notes the teachings of prior art reference Lynam. 
With regards to applicant’s claim limitation element of, “a storage unit adapted to store the signature information received from another vehicle or the server”, Lynam teaches in par. 0061 the following: “The system may have defined rules to handle inconsistent information between map data and video image data …”. The examiner notes that the map data is provided by a server.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Lynam by including the feature of data inconsistency detection. Utilizing data inconsistency detection as taught by Lynam above allows a system to provide comprehensive communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Zhang's system will obtain the capability to provide enhanced vehicle navigation. 

As to claim 4, the system of Zhang and Lynam as applied to claim 2 above teaches vehicle to vehicle communication, specifically Zhang teaches vehicle according to claim 2, wherein the signature information on the traffic information is the identifier of the transmitter of the traffic information (i.e., …teaches in par. 110 the following: “analysis of a traffic light can discern a proceed signal, stop signal or caution signal by utilizing color contrast methods or measuring light intensity to determine a green, red or amber color signal.”. …image of the traffic signal in a database for comparison and cross referenced for context or significance).

As to claim 5, the system of Zhang and Lynam as applied to claim 1 above teaches vehicle to vehicle communication, specifically Zhang teaches a vehicle according to claim 1, wherein the road condition includes data indicating at least one of presence or absence of traffic jams, presence or 

As to claim 6, Zhang teaches a method for detecting an attack, executed by a vehicle communicating with an internal or an external server, the method comprising: 
acquiring sensor information from the sensor (i.e., …Zhang teaches fig.1 a vehicle with sensors); 
, the sensor mounted on the vehicle (i.e., …Zhang teaches fig.1 a vehicle with sensors); 
receiving traffic information through wireless communication the traffic information being information transmitted from circumjacent objects (i.e., …teaches in par. 0107 the following: “Vehicle to infrastructure (V2I) communications can be utilized to communicate a content of a street sign or a traffic light to passing vehicles, and other onboard devices such as a radar system can be utilized to localize the traffic commands, for example to an intersection or a sign post location.”.); 
wherein: the traffic information is information that describes a road condition around the vehicle and is sent from an outside of the vehicle (i.e., …teaches in par. 0057 the following: “input from a camera is analyzed”. teaches in par. 0064 the following: “FIG. 12 shows an exemplary current image (k) captured subsequent to the image depicted in FIG. 11. The exemplary current image (k) 530 represents an image captured sequentially to the image depicted in FIG. 11, wherein the perspective of the viewer has progressed slightly along the viewed road between the images);
and notifying circumjacent vehicles that the traffic information is the invalid information when the acquired sensor information is determined to be inconsistent with the received traffic information (teaches in par. 107 the following: “Vehicle to vehicle (V2V) communications can be utilized to communicate data between vehicles, for example, with one vehicle utilizing a camera system communicating information about an intersection to following vehicles approaching the intersection. In another example, vehicles stopped at a stop sign at an intersection can utilize V2V communications to 
the vehicle sends a signal, via the server, to circumjacent vehicles indicating that the traffic information is the invalid information (teaches in par. 107 the following: “Vehicle to vehicle (V2V) communications can be utilized to communicate data between vehicles, for example, with one vehicle utilizing a camera system communicating information about an intersection to following vehicles approaching the intersection. In another example, vehicles stopped at a stop sign at an intersection can utilize V2V communications to negotiate an order for the vehicles to proceed through their stop signs, with the clear path of each vehicle reflecting the negotiation. In one embodiment, an intersection can be determined to be not a clear path until the negotiation is made for the vehicle to proceed. S”).

Zhang does not expressly teach:
and verifying whether the sensor information and the traffic information are inconsistent with each other, 
the sensor information and the traffic information are determined to be inconsistent with each other when the road condition indicated by the traffic information and a road condition derived from the sensor information do not match, 
and when the received traffic information and the acquired sensor information do not match, the traffic information is considered to be invalid information. 
In this instance the examiner notes the teachings of prior art reference Lynam. 
With regards to applicant’s claim limitation element of, “and verifying whether the sensor information and the traffic information are inconsistent with each other”, Lynam teaches in par. 0061 
With regards to applicant’s claim limitation element of, “the sensor information and the traffic information are determined to be inconsistent with each other when the road condition indicated by the traffic information and a road condition derived from the sensor information do not match”, Lynam teaches in par. 0061 the following: “The system may have defined rules to handle inconsistent information between map data and video image data…”.
With regards to applicant’s claim limitation element of, “and when the received traffic information and the acquired sensor information do not match, the traffic information is considered to be invalid information”, Lynam teaches in par. 0061 the following: “The system may have defined rules to handle inconsistent information between map data and video image data, and may have a defined interface to the ACC to allow the ACC to receive target speed from or responsive to the video camera”. In this instance Lyman tells us when inconsistency arise, a rule will govern the use of the video camera data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Lynam by including the feature of data inconsistency detection. Utilizing data inconsistency detection as taught by Lynam above allows a system to provide comprehensive communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Zhang's system will obtain the capability to provide enhanced vehicle navigation. 

As to claim 7, the system of Zhang and Lynam as applied to claim 6 above teaches vehicle to vehicle communication, specifically Zhang teaches a non-transitory, computer readable medium having a computer program recorded thereon, the computer program comprising instructions for causing a 

As to claim 8, the system of Zhang and Lynam as applied to claim 1 above teaches vehicle to vehicle communication, specifically Zhang teaches a vehicle according to claim 1, wherein the circumjacent vehicles include at least one vehicle that is not allowed to verify traffic information (teaches in par. 107 the following: “Vehicle to vehicle (V2V) communications can be utilized to communicate data between vehicles, for example, with one vehicle utilizing a camera system communicating information about an intersection to following vehicles approaching the intersection. In another example, vehicles stopped at a stop sign at an intersection can utilize V2V communications to negotiate an order for the vehicles to proceed through their stop signs, with the clear path of each vehicle reflecting the negotiation. In one embodiment, an intersection can be determined to be not a clear path until the negotiation is made for the vehicle to proceed. S”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497                                                                                                                                                                                                        /5/20